224 F.2d 279
Alvin H. FRANKEL, Administrator ad Prosequendum of the Estate of Lynn E. Hoyt, Deceased (Plaintiff), Appellant,v.JOHNS-MANVILLE CORPORATION, Turner Construction Company (Defendants and Third Party Plaintiffs) The BELMONT IRON WORKS and Ralph Cornell, Inc. (Third Party Defendants).Alvin H. FRANKEL, Administrator ad Prosequendum of the Estate of Lynn E. Hoyt, Deceased (Plaintiff)v.JOHNS-MANVILLE CORPORATION, Turner Construction Company (Defendants and Third Party Plaintiffs) The BELMONT IRON WORKS and Ralph Cornell, Inc. (Third Party Defendants),Turner Construction Company, Appellant.
No. 11583.
No. 11586.
United States Court of Appeals Third Circuit.
Argued June 14, 1955.
Decided July 22, 1955.

Appeal from the United States District Court for the Eastern District of Pennsylvania; William H. Kirkpatrick, Judge.
Walter B. Gibbons, Philadelphia, Pa., for Turner Const. Co.
Milton M. Borowsky, Philadelphia, Pa. (Charles Lakatos, Freedman, Landy & Lorry, Philadelphia, Pa., on the brief), for Frankel.
J. B. H. Carter, Philadelphia, Pa. (Thomson F. Edwards, Philadelphia, Pa., Pepper, Bodine, Frick, Scheetz & Hamilton, Philadelphia, Pa., on the brief), for Johns-Manville.
Before BIGGS, Chief Judge, and GOODRICH and McLAUGHLIN, Circuit Judges.
PER CURIAM.


1
No useful purpose would be served by a review of the facts involved in the appeals at bar. There was ample evidence to support the verdict of the jury and the court below committed no error of law. Consequently, the judgment appealed from will be affirmed.